PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,348,575
Issue Date: 9 Jul 2019
Application No. 14/704,098
Filing or 371(c) Date: 5 May 2015
Attorney Docket No. 102005.024055 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a corrected1 decision on the petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e), filed on March 22, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to twelve nonprovisional applications.  

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional 

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, a corrected/updated ADS, the associated fee, the petition fee, the proper statements of unintentional delay, an explanation regarding the extended period of delay, and both a certificate of correction and the associated fee have been received.  

To date, requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  Requirements (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered for the following reason.

The application from which this patent matured into was examined under the AIA  standard, and each application for which the benefit is now sought was examined under the pre-AIA  standard.  Accordingly, the accommodation of the requested benefit claim would change the statutory framework of this patent from AIA  to pre-AIA .  It follows that if these benefit claims are desired, a reissue application must be filed in this patent.



The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicants must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has explained on the second page of the petition that Applicant was “unaware of any issues in the 

It is noted that more than six months passed between the issuance of the September 21, 2020 Office action and the filing of this petition.  On renewed petition, Petitioner must reveal the precise date when Applicant learned that this application fails to contain the benefit claim that is presently requested.

Moreover, Petitioner has asserted the error was "inadvertently" committed by former counsel, however it is not clear if Petitioner has communicated with former counsel to confirm that the omission of the currently requested benefit claim was in fact unintentional.  This must be addressed on renewed petition.

Furthermore, it is noted that a filing receipt was mailed to former counsel on May 15, 2015, which sets forth, in pertinent part:
 

    PNG
    media_image2.png
    36
    452
    media_image2.png
    Greyscale


An updated filing receipt was mailed to former counsel on November 23, 2015, which sets forth, in pertinent part:


    PNG
    media_image3.png
    41
    465
    media_image3.png
    Greyscale


A corrected filing receipt was mailed to Petitioner’s law firm on June 27, 2017, which sets forth, in pertinent part: 


    PNG
    media_image4.png
    37
    461
    media_image4.png
    Greyscale


As such, it is not clear why the applicant, former counsel, and current counsel were all unaware that the currently requested benefit claim was not accorded.  This must be addressed on renewed petition by the applicant, former counsel, and current counsel.

A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that she has spoken with the Applicant and confirmed the facts of which Petitioner lacks firsthand knowledge.



Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

The petition fee has been received, the corrected/updated ADS that was received with this petition is acceptable, and neither need be resubmitted with the renewed petition.

It is noted that the address listed on the petition differs from the address of record.  The application file does not indicate a change of correspondence address has been filed in this case, although the address given on the petition differs from the address of record.  If Petitioner desires to receive future correspondence regarding this application, the change of correspondence address must be submitted.  A courtesy copy of this decision will be mailed to Petitioner.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the contrary.  Petitioner will not receive future correspondence related to this application unless Change of Correspondence Address, Patent Form (PTO/SB/122) is submitted for the above-identified application. For Petitioner’s convenience, a blank Change of Correspondence Address, Patent Form (PTO/SB/122), may be found at http://www.uspto.gov/web/forms/sb0122.pdf.






/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

cc:	BakerHostetler 
999 Third Avenue
Suite 3900
Seattle, WA  98104-4040



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A sentence has been added to clarify that a statement from the Applicant is not required.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply